Order issued June 5, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00215-CV
                            ———————————
                           LETHA PILLAI, Appellant
                                        V.
                 JESUS VEGA AND DALIA VEGA, Appellees



                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-68692



                          MEMORANDUM ORDER
                       OF REFERRAL TO MEDIATION

      The parties have filed an agreed motion, requesting the Court to grant

mediation in this case; refer this appeal for mediation to Norman Roser, as

mediator; and stay the appeal. We grant the motion in part and refer this appeal for
                                         1
resolution by mediation with Norman Roser, as mediator. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 154.021, 154.022(a), 154.023.

      The Court sets the following deadlines:

      •       No later than 10 days from the date that this order is issued, the
              parties shall conduct the mediation.

      •       No later than two days from the conclusion of the mediation,
              the parties and the mediator shall advise the Clerk of this Court
              in writing whether the parties did or did not settle the
              underlying dispute, and the mediator shall file with the Clerk of
              this Court a completed “Appointment and Fee Report—
              Mediation” form. This document can be downloaded from the
              forms       page     of     the       Court’s     website      at
              http://www.1stcoa.courts.state.tx.us.
      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a). All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order and the “Appointment and Fee Report—Mediation”

forms with the other documents filed in this appeal that are available for public

inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all


                                           2
times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

      Nothing in this order modifies the timetables in the Texas Rules of Appellate

Procedure regarding the appellate record and briefs. Nevertheless, we grant in part

the request for an extension of time to file appellant’s brief. Appellant’s brief is

due to be filed within 30 days from the date of this order.



                                       /s/ Jim Sharp
                                       Justice Jim Sharp
                                       Acting Individually




                                          3